ON state’s motion for rehearing
DAVIDSON, Judge.
Our original disposition of this case was based upon the proposition that the corporation court of the city of Houston was without jurisdiction to try appellant for a violation of the ordinance making it unlawful to sell fireworks beyond the city limits of the city of Houston but within 5,000 feet of said limits.
In reaching that conclusion, we expressly refrained from approving the validity of such an ordinance or the power of the city of Houston to enact and promulgate the same.
Appellee recognizes that under such holding and in order for a different conclusion to be reached by us, it must establish the validity of the ordinance and, in addition, the corporation court as a proper forum in which the ordinance might be enforced and violations thereof punished.
Under Sec. 19, Art. 1175, V.A.C.S., the city of Houston was expressly authorized to “define all nuisances and prohibit the same within the city and outside the city limits for a distance of five thousand feet.”
*664It appears that it is now definitely settled by the courts of this and other jurisdictions that fireworks constitute such danger to the public health and safety as to constitute them a nuisance, and the sale thereof may be prohibited by municipalities in the exercise of their police power. Ex parte Clark, 139 Texas Cr. Rep. 385, 140 S.W. 2d 854; Cannon v. City of Dallas, et al, 263 S.W. 2d 288, and authorities there cited.
It is apparent, therefore, that the city of Houston had the power to prohibit the sale of fireworks within its corporate limits.
The next question arising is whether the legislature was authorized to confer upon the city of Houston the power to prohibit such sale and the maintenance of the nuisance beyond its corporate limits for a distance of 5,000 feet.
Here, again, Sec. 19 of Art. 1175, V.A.C.S., furnishes the authority for such power.
It would be idle to say that, in the exercise of its police power, a city may prohibit the operation of a nuisance within the corporate limits but could not do so if the nuisance was beyond the limits of the city but so situated as to constitute the same nuisance or hazard to the public health and safety as if within the city limits. To so limit and circumscribe the power of the city in such an instance could defeat the power of the city to prohibit the maintenance of the nuisance.
The conclusion is expressed that the legislature was authorized to confer upon the city of Houston the right to prohibit the maintenance of the nuisance beyond the city limits as a necessary attribute of the power, in the first instance, to prohibit nuisances dangerous to the public health and safety of the city.
This conclusion appears to be authorized, in principle at least, by 62 C.J.S., Municipal Corporations, Sec. 141, p. 283; O’Brien v. Amerman, et al, 247 S.W. 270; City of Rockford v. Hey, 9 N. E. 2d 317; City Transportation Company, Inc., v. Pharr, et al, 209 S.W. 2d 15.
In so far as it prohibited the sale of fireworks beyond the limits of the city of Houston but within 5,000 feet thereof, the ordinance is valid and warranted by express authority delegated by the legislature of this state.
*665The question remaining, then, is whether the corporation court of the city of Houston was a forum in which violations of that ordinance might be prosecuted.
We disposed of this question, originally, in the negative, because of our conclusion of a lack of jurisdiction in said corporation court.
Appellee earnestly challenges the correctness of that conclusion.
We now conclude that we were in error in so holding, basing such conclusion upon the proposition that the question as to the power of the corporation court to act was not one of jurisdiction but, rather, of venue.
The corporation court of the city of Houston possesses jurisdiction “within the territorial limits” of that city in all criminal cases arising under the ordinances of that city and concurrent jurisdiction with the justice of the peace in all criminal cases arising under the criminal laws of this state in which punishment is by fine only and where the maximum fine may not exceed two hundred dollars. Art. 1195, R.C.S.; Art. 12000c, V.A. C.S.; and Art. 62, V.A.C.C.P
The right to prosecute for violations of the laws in a county other than that in which the crime was committed is not new in this state. Chapter Two of Title 4 of the Code of Criminal Procedure, Arts. 186-211, is especially devoted to that subject. Special attention is called to Art. 187, C.C.P., where prosecutions of land titles is expressly authorized to be maintained in Travis County, without regard to the county where the offense is committed. So, also, may one be tried for the crime of rape in various counties other than that in which the offense was committed, Art. 207, C.C.P. Indeed, by Art. 190, C.C.P., any offense may be prosecuted in a county other than that in which the crime was committed if within four hundred yards of the boundary.
The validity of these venue statutes has never been seriously questioned, nor has the right of the legislature to promulgate the same been denied. In this connection, attention should be called to the fact that in this state we have no constitutional inhibition against trying an accused outside the county where the offense is committed or outside the county of his residence. The only inhibition we have is statutory. Art. 211, C.C.P.
*666There is no escape, then, from the conclusion that the legislature of this state possessed the power to authorize one to be tried in a county or a jurisdiction other than that in which the offense is committed.
Such being true, it would follow that the legislature was also authorized to confer upon corporation courts like power and authority to try cases coming within its jurisdiction but where the offense was committed outside the corporate limits.
The question, then, is whether the legislature has so provided.
While it is true that the legislature of this state has not expressly so provided, no other conclusion but that it has done so may be drawn from that part of Sec. 19 of Art. 1175, V.A. C.S., by which the city of Houston is expressly authorized to prohibit nuisances outside the city limits for a distance of five thousand feet.
The right to prohibit such nuisances carries with it the right to do all things necessary to that end, which extends to prosecution and punishment in the courts having jurisdiction of such offense.
The ordinance making it unlawful to sell fireworks within five thousand feet of the boundary line of the city of Houston being valid, the corporation court of the city of Houston was a proper court in which a prosecution for a violation of that ordinance might be maintained.
From what has been said, it is apparent that the ordinance here involved is valid and the corporation court of the city of Houston is a proper forum in which violations of that ordinance might be determined.
To the extent expressed, the state’s motion for rehearing is granted.
It appearing, however, that the ordinance fixed no graduated punishment for a violation thereof but fixed a fine of $200 as the only punishment assessible thereunder, the punishment of a fine of $105, as here fixed, was not authorized by the ordinance, as suggested in our original opinion.
For this reason, the judgment of conviction cannot stand.
*667The state’s motion for rehearing is granted in part, and in part overruled; and the judgment of conviction is reversed and the cause is remanded.